PER CURIAM.
Christopher Wells petitions this court for a writ of habeas corpus to file a belated motion under Florida Rule of Criminal Procedure 3.850. He alleges that after he was convicted and sentenced in 1975, he hired an attorney to timely file such a motion, but it was never filed. We deny the petition without prejudice for Wells to petition the trial court, the proper forum, for a writ of habeas corpus. See Steele v. Kehoe, 747 So.2d 931, 934 (Fla.1999). Upon receiving the petition, the trial court shall conduct a hearing to determine whether trial counsel undertook to file a 3.850 motion, but failed to do so in a timely manner. If Wells prevails at the hearing, he may then file a belated 3.850 motion. Steele at 934.
DENIED WITHOUT PREJUDICE.
GRIFFIN, THOMPSON and MONACO, JJ., concur.